            Case 5:20-cv-00938-FB Document 5 Filed 08/19/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                               Petitioner,            )
                                                      )
V.                                                    ) CIVIL ACTION NO. SA-20-CV-938-FB
                                                      )
REAL PROPERTY LOCATED AT                              )
43 SABLE VALLEY, SAN ANTONIO,                         )
BEXAR COUNTY, TEXAS 78258,                            )
                                                      )
                               Respondent.            )

           MOTION TO DISMISS VERIFIED COMPLAINT FOR FORFEITURE

        COMES NOW Petitioner United States of America, by and through its United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney

and moves this Honorable Court for the dismissal of the Verified Complaint for Forfeiture and

states as follows:

                                                 I.

        On August 11, 2020, a Verified Complaint for Forfeiture (Doc. 1) was filed seeking the

forfeiture of specific personal property, namely:

     REAL PROPERTY LOCATED AT 43 SABLE VALLEY, SAN ANTONIO, BEXAR
     COUNTY, TEXAS 78258 with all buildings, appurtenances, and improvements, thereon
     and any and all surface and sub-surface rights and interests, if any, and being more fully
     described as:

     LOT 38, BLOCK 22, NEW CITY BLOCK 19217, MESA GRANDE SUBDIVISION
     UNIT 4, PLANNED UNIT DEVELOPMENT, CITY OF SAN ANTONIO, BEXAR
     COUNTY, TEXAS, ACCORDING TO THE PLAT RECORDED IN VOLUME 9562,
     PAGE(S) 134-136, DEED AND PLAT RECORDS, BEXAR COUNTY, TEXAS;

hereinafter referred to as ARespondent Real Property@.
            Case 5:20-cv-00938-FB Document 5 Filed 08/19/20 Page 2 of 4




                                             II.

        The United States advises this Court that the Federal Bureau of Investigation has

discovered that the Respondent Real Property was purchased by a bona fide purchaser for value

prior to the filing of the Lis Pendens. The United States thereby requests that the Verified

Complaint for Forfeiture be dismissed as the Respondent Real Property is no longer sought for

civil forfeiture in the instant case.

        WHEREFORE, premises considered, Petitioner United States of America prays that the

Court GRANT this Motion to Dismiss the Verified Complaint for Forfeiture (Doc. 1).


                                                   Respectfully submitted,
                                                   JOHN F. BASH
                                                   United States Attorney

                                          By:      /s/
                                                   ANTONIO FRANCO, JR.
                                                   Assistant United States Attorney
                                                   Asset Forfeiture Section
                                                   601 N.W. Loop 410, Suite 600
                                                   San Antonio, Texas 78216
                                                   Tel: (210) 384-7040
                                                   Fax: (210) 384-7045
                                                   Texas Bar No. 00784077
                                                   Email: Antonio.Franco@usdoj.gov

                                                   Attorneys for the United States of America




                                             2
            Case 5:20-cv-00938-FB Document 5 Filed 08/19/20 Page 3 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System. I hereby certify that there are no parties

to serve.




                                                    /s/________________________
                                                    ANTONIO FRANCO, JR.
                                                    Assistant United States Attorney




                                                3
            Case 5:20-cv-00938-FB Document 5 Filed 08/19/20 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                     Petitioner,      )
                                      )
V.                                    ) CIVIL ACTION NO. SA-20-CV-938-FB
                                      )
REAL PROPERTY LOCATED AT              )
43 SABLE VALLEY, SAN ANTONIO,         )
BEXAR COUNTY, TEXAS 78258,            )
                                      )
                     Respondent.      )
                                 ORDER

        On this day came on to be considered the Motion to Dismiss Verified Complaint for

Forfeiture filed by the Petitioner, United States of America.     The Court having considered the

merits of the Motion is of the opinion that the Verified Complaint for Forfeiture in the instant cause

should be dismissed because certain property, namely:

        REAL PROPERTY LOCATED AT 43 SABLE VALLEY, SAN ANTONIO,
        BEXAR COUNTY, TEXAS 78258 with all buildings, appurtenances, and
        improvements, thereon and any and all surface and sub-surface rights and interests,
        if any, and being more fully described as:

        LOT 38, BLOCK 22, NEW CITY BLOCK 19217, MESA GRANDE SUBDIVISION
        UNIT 4, PLANNED UNIT DEVELOPMENT, CITY OF SAN ANTONIO, BEXAR
        COUNTY, TEXAS, ACCORDING TO THE PLAT RECORDED IN VOLUME
        9562, PAGE(S) 134-136, DEED AND PLAT RECORDS, BEXAR COUNTY,
        TEXAS;

is no longer sought for civil forfeiture in the instant case.

        IT IS THERFORE,

        ORDERED that the United States of America’s Verified Complaint for Forfeiture in the

instant cause be, and hereby is DISMISSED.

        SIGNED this _____ day of __________, 2020.

                                                        ____________________________________
                                                        FRED BIERY
                                                        United States District Judge
